January 4, 1966


Honorable Robert S. Calvert
Comptroller of Public Accounts
Austin, Texas

                           opinion No. C-577

                           Re:    Amount of per diem a State
                                  employee would be entitled
                                  to, who rents a trailer mo-
                                  bile home and lodges it on
                                  land belonging to a commer-
Dear Mr. Calvert:                 cial trailer court.

          You have requested an opinion from this office
upon the question of:
          II
           . . . .the amount of per diem a State
     employee would be entitled to under the fol-
     lowing conditions:

          1. renting a trailer mobile home and
     lodging it on land belonging to a cornnercial
     trailer court.

         2. living in a personally owned mobile
    home and lodging it on land belonging to a
    commercial trailer court."

          Paragraph (a) of Section 15 of Article V of the
General Appropriation Act, House Bill.12, Acts 59th Legis-
lature, 1965, provides:

          "Rates of allowance. Each employee travel-
     ing on State business inside the boundaries of
     the State of Texas shall be allowed, in lieu of
                                 -2782-
Ron. Robert S. Calvert, page 2 (C-577)



     actual expenses incurred for meals and lodging,
     a flat per diem rate not to exceed twelve do&
     lars ($12) provided there is attached to his
     expense account when submitted a 'Paid' bill
     or receipt from a commercial hotel, motel, or
     other commercial lodqinq establishment for his
     lodging, but provided further that if such
     receipt is not submitted, the flat per diem
     rate shall not exceed seven dollars ($7)."
     (Emphasis added)

          In Attorney General's opinion No. C-472 (1965). it
was held in the surmnarythereof that:

           "The phrase 'connnercialhotel, motel, or
    other commercial lodging establishment' used
    in subdivision a of Section 15 of Article V
    of the General Appropriation Act of the 59th
    Legislature, relating to the rates of allow-
    ance for State employees traveling on State
    business,   refers to those persons, firms, cor-
    porations associations or establishments en-
    qaqed in the business of furnishinq lodqinq to
    the public qenerallv for pay, . . ." (Emphasis
    added).

          In Attorney General's Opinion No. C-522 (1965). the
holding in Attorney General's Opinion No. C-472 (1965) was dis-
cussed with the following comment:

          "AS pointed out in the above opinion,
     'Article 4596, Revised Civil Statutes of Texas,
     1925, defines a hotel or inn as "a place where
     the business is to furnish food and lodging or
     either, to all who aoolv and DaY therefor."'
     (Rmphasis added). No such restriction is placed
     on the term 'commercial lodging establishment.'
     The only requirements of the latter are that
     they 'furnish lodging to the oublic qenerally
     for pay.'   (Emphasis added)".



                             -2783-
   i.




Honi Robert S. Calvert, page 3 (C-577)



          For a State employee to receive reimbursement at the
twelve dollar ($12) per diem rate, such employee must submit
with his expense account a receipt or paid bill from some per-
son, firm, corporation, association or establishment engaged in
the business of furnishing lodging to the public generally for
pay. An inherent element of "lodging" as used in paragraph (a)
of Section V of the General Appropriation Act, is that the State
employee be furnished a room or rooms.

          In the case of Countv of Cameron v. Wilson, 160 Tex.
25, 326 S.W.Zd 162 (1959), the Supreme Court of Texas held that:
             II
              . . . A trailer park is nothing more
        than a parking space, sanitary facilities
        and electricity are supplied to those who
        make use of house trailers while traveling
        about the country for recreational or busi-
        ness purposes. . . .'I

In view of the foregoing, we are of the opinion that the mere
renting of space to park a mobile trailer home within a com-
mercial trailer court by a State employee is not an expenditure
for "lodging" by such State employee within the meaning of para-
graph (a) of Section V of the General Appropriation Act, and the
submission with his expense account of a receipt or paid bill
from the commsrcial trailer court for the rent of space to park
a trailer within the commercial trailer court would not entitle
the State employee to reimbursement at the twelve dollar ($12)
per diem rate.

          However, we are of the further opinion that if a
State employee makes an expenditure of funds for the rent of
a mobile trailer home to obtain a lodging place for one or more
nights while he is away from his designated headquarters while
on State business, then, in such event, the employee would be
entitled to reimbursement at the twelve dollar ($12) per diem
rate if he submitted with his expense account a receipt or paid
bill for the rent of the mobile trailer home.

          An employee is obtaYning "lodging" when he avails
himself of the facilities offered by a mobile trailer home which
has been rented to him by a person, firm, corporation, associ-
ation or establishment engaged in the business of furnishing this
                               -2784-
Hon. Robert S. Calvert, page 4 (c-5771

                                            b



form of "lodging", in the same manner that he would obtain
"lodging" from a hotel or motel. In each instance the employee
is merely obtaining a room or rooms. The fact that a hotel or
motel is stationary and the trailer is mobile is immaterial.
Had the Legislature intended to restrict "lodging" facilities
to hotels and motels, it would not have added to the phrase
"commercial hotel or motel" the additional language "or other
commercial lodging establishment."

          If the person, firm, corporation, association or es-
tablishment renting the mobile trailer home to the State employee
is in the business of furnishing these trailers to the public
generally for pay, then a receipt or paid bill from such source
for the rent of a mobile trailer home submitted with a State
employee's expense account would entitle such employee to re-
imbursement at the twelve dollar ($12) per diem rate.

                       SUMMARY

         A State employee who rents a mobile
         trailer home for lodging while away
         from his designated headquarters over-
         night on State business is entitled to
         be reimbursed at the twelve dollar ($12)
         per diem rate if such mobile trailer home
         is rented from a person, firm, corporation,
         association or establishment in the busi-
         ness of furnishing these trailers to the
         public generally for pay.

         A State employee who merely rents space in
         a coaunercialtrailer court to park a person-
         ally owned mobile trailer while away from
         his designated headquarters wernight on
         State business is entitled to be reimbursed
         at the seven dollar ($7) per diem rate.




                             -2785-
Hon. Robert S. Calvert, page 5 (C-577)



                                    Yours very truly,

                                    WAGGONER CARR
                                    Attorney General




                                         Pat Bailey
                                         Assistant

PB:ms:ra

APPROVED:

OPINION COMMITTEE
W. V. Geppert, Chairmn
Carlos Vela
Phillip Crawford
John Banks

APPROVED FOR THE ATTORNEY GENERAL
By: T. B. Wright




                            -2786-